963 F.2d 376
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Judy Ellen HOLBIRD, Appellant,v.A.L. LOCKHART, Director, Arkansas Department of Correction;Virginia Wallace, Warden, Arkansas Department of CorrectionWomen's Unit;  Lt. Rossie Washington, Day Shift Supervisor,Arkansas Department of Correction Women's Unit, Appellees.
No. 91-3593.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 26, 1992.Filed:  June 4, 1992.

Before BOWMAN, MAGILL, BEAM, Circuit Judges.
PER CURIAM.


1
Judy Ellen Holbird, an Arkansas inmate, appeals from the district court's1 dismissal of her 42 U.S.C. § 1983 action following an evidentiary hearing.


2
Holbird alleged that the disparate treatment of male and female prisoner plasma donors violated her right to equal protection.  The magistrate judge2 found that some differences existed in the treatment of male and female inmate donors, but concluded that the differences did not amount to constitutional violations.  Upon careful review of the record, we conclude that these findings, which the district court adopted, were not clearly erroneous.   See Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985).  We also conclude that Holbird waived her arguments relating to her motion to compel documents and her choice of a male donor witness.  She proceeded with the evidentiary hearing without protesting the absence of documents she had earlier requested and without bringing the court's attention to the fact that it had not ruled on her motion to compel.  She also expressly stated to the court at the hearing that she would accept the male donor witness provided.


3
Accordingly, we affirm.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas


2
 The Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas